department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division index numbers tcm raot attn jan dear this is in response to a letter dated date submitted on your behalf by your authorized representative in which you requested rulings regarding the repayment of an exempt loan the following facts and representations were submitted in connection with your request company a serves as a holding_company for company b company a maintains plan x for its employees and the employees of company b plan x is an esop intended to be qualified under sec_401 and sec_4975 of the internal_revenue_code the code company a also maintains two other plans a defined_benefit_plan and a defined_contribution_plan for the employees of company a and company b plan x acquired shares of company a’s common_stock for dollar_figure letter from the service that it was qualified under code sec_401 and sec_4975 on plan x was established in on date plan x received a determination _ a share in the acquisition was financed through a loan from connection with an initial_public_offering company a to plan x the loan to secure the loan the trustees of plan x executed a promissory note the note and entered into a stock pledge agreement with the taxpayer stock pledge agreement on to berepaidin prime rate as defined in the note the initial interest rate was determined on the closing date of the initial_public_offering and subsequent interest rates were to be determined on october of each year thereafter beginning with date the first payment of principal and interest was due on date and subsequent payments were due on september of each -_ equal annual installments of principal plus interest at pursuant to the terms of the note the loan was _ percent above the year thereafter through principal and interest could be repaid at any time without penalty under the stock pledge agreement the stock purchased with the proceeds from the loan was pledged to company a as security and allocated to the suspense_account under plan x shares have been and will be released each year in the ratio that the principal payments made during the plan_year bear to the original principal_amount of the loan company a and company b have made contributions to plan x for plan years ending date through date of dollar_figure respectively these contributions plus dividends_paid on unallocated shares have been used to pay the principal and interest on the loan as of date a total of shares have been released from plan x’s suspense_account and allocated to participants’ accounts with shares held unallocated in the suspense_account the principal balance of the loan as of and dollar_figure that date was dollar_figure exchange was dollar_figure dollar_figure as of _ the closing price of the stock on the per share thus the value of the unallocated shares was dollar_figure more than the then outstanding balance of the loan or company a proposes to terminate plan x immediately following the record_date for company a’s dividend for the quarter ending date company a wishes to terminate plan x due to the adverse impact plan x is having on company a’s financial_accounting and reporting due to the requirements of financial_accounting standards board statement of position employers’ accounting for employee_stock_ownership_plans company a will make a final contribution to plan x for plan_year ending date in the amount of dollar_figure or 10th of the original loan amount plus interest company a will redeem a sufficient number of unallocated shares based on the closing price of the stock on the date of the redemption to repay the outstanding principal balance on the loan plus accrued interest any remaining shares will be allocated to participants’ accounts as earnings in the event the total value of unallocated shares is not sufficient to repay the loan company a will forgive the loan balance company a anticipates that after the contribution to plan x for the year ending date and based on anticipated dividends through to the date of plan termination a total of shares will have been allocated to accounts and the remaining principal balance will equal dollar_figure redeemed to repay the loan after repaying the loan account for allocation to participants’ accounts shares will remain unallocated shares will have to be shares wil remain in the suspense based on the information submitted and the above facts and representations you request the following letter rulings the repayment of the loan in connection with the termination of plan x with the proceeds from a redemption of the shares held in the suspense_account will not cause the loan to violate the requirements of exemption under code sec_4975 bas the allocations of surplus shares remaining in the suspense_account following the repayment of the loan to participants’ accounts may be treated as earnings and not as annual_additions under code sec_415 an esop is an arrangement designed to invest primarily in employer_securities an esop must be part of a stock_bonus_plan qualified under code sec_401 or a stock bonus and money_purchase_pension_plan both of which are qualified under sec_401 a leveraged_esop borrows funds which it uses to purchase employer_securities usually from the employer the loan to the esop is generally guaranteed by the employer the acquired employer_securities are held in a suspense_account pending allocation to the accounts of the plan participants according to the rules of sec_54_4975-11 of the federal excise_tax regulations the regulations the esop generally uses employer contributions to the plan to repay the exempt loan regarding ruling_request pursuant to code sec_4975 an esop_loan will be exempt from the prohibitions provided in sec_4975 and the excise_taxes imposed by sec_4975 and b only if the loan is primarily for the benefit of plan participants and beneficiaries under sec_54_4975-7 of the regulations whether a loan satisfies the primary benefit requirement will be determined based on all the surrounding facts and circumstances among the relevant facts and circumstances are whether the transaction promotes employee ownership of employer stock whether contributions to the esop are recurring and substantial and the extent to which the method of repayment of the loan benefits the employees all aspects of the loan transaction including the method of repayment will be scrutinized to determine whether the primary benefit requirement is satisfied with respect to repayment of an exempt loan sec_54_4975-7 of the regulations indicates that the employer has the primary responsibility for repayment through contributions to the plan sec_54_4975-7 also provides that the only assets of an esop that may be given as collateral on an exempt loan are qualifying employer_securities of two classes those acquired with the proceeds of the loan and those that were used as collateral on a prior exempt loan repaid with the proceeds of the current exempt loan no person entitled to payment under the exempt loan shall have any right to assets of the esop other than i collateral given for the loan contributions other than contributions of employer_securities that are made under an esop to meet its obligations under the loan and tii earnings attributable to such collateral and the investment of such contributions sec_54_4975-7 of the regulations does not establish a per se prohibition against exempt loan prepayment by an esop however as noted above if an esop contemplates prepaying an exempt loan the funds used to prepay the loan must be limited as described in the regulation in this case company a intends to terminate plan x and as part of the termination will redeem shares of company a stock held in the suspense_account and apply the redemption proceeds to satisfy the outstanding balance of the loan any shares remaining after the redemption will be allocated to participants’ accounts the unallocated shares served as collateral for the loan and repayment of the loan will be made with the proceeds from the redemption of unallocated shares substantial contributions to plan x have been made on a continuing basis since resulting in a significant repayment of the loan facts and circumstances of this case we conclude with respect to ruling_request that the repayment of the loan in connection with the termination of plan x with the proceeds from a redemption of the shares held in the suspense_account will not cause the loan to violate the requirements of exemption under code sec_4975 based on all the regarding ruling_request code sec_415 provides that a_trust which is part of a pension profit sharing or stock_bonus_plan will not constitute a qualified_trust under sec_401 if in the case of a defined_contribution_plan contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitations of subsection c code sec_414 provides that contributions and other additions with respect to a participant exceed the limitations of this subsection if when expressed as an annual_addition such annual_addition is greater than the lesser_of dollar_figure or percent of the participant’s_compensation under code sec_415 an annual_addition is defined as the sum for any year of employer contributions employee contributions and forfeitures sec_1 b i of the federal_income_tax regulations the regulations provides that the commissioner may in appropriate cases considering all of the facts and circumstances treat certain allocations to participant accounts as giving rise to annual_additions sec_1 g of the regulations sets forth special rules for esops sec_1 g provides that for purposes of applying the limitations of code sec_415 the amount of employer contributions which is considered an annual_addition for the limitation_year is calculated with respect to employer contributions of both principal and interest used to repay the exempt loan for that limitation_year sec_54_4975-11 of the regulations provides that an esop will not fail to satisfy the requirements of code sec_415 merely because annual_additions under sec_415 are calculated with respect to employer contributions used to repay an exempt loan rather than with respect to securities allocated to participants in this case the proceeds from the redemption will be used to repay the principal and interest accrued under the loan upon plan termination with shares remaining in the suspense_account due to the increase in the fair_market_value of the stock acquired with the proceeds from the loan these amounts are not employer contributions employee contributions or forfeitures and hence do not fall within the definition of annual_addition as defined in code sec_415 as fs stated previously sec_54_4975-11 of the regulations permits the calculation of annual_additions for esop participants on the basis of employer contributions used to repay an exempt loan rather than on the basis of the value of employer_securities allocated to participants’ accounts since the amounts that will be used to repay the loan are not employer contributions they will not constitute annual_additions under sec_54_4975-11 in this situation as noted above sec_1 b i of the regulations provides that the commissioner may in appropriate cases considering all the facts and circumstances treat certain allocations to participant accounts as giving rise to annual_additions accordingly in our view the facts and circumstances of the present case do not support the recharacterization of the esop suspense_account allocations as annual_additions under the authority of sec_1 b i we believe that the amounts remaining in the suspense_account after repayment of the loan constitute earnings on the suspense_account assets and therefore will not constitute annual_additions when allocated to participants’ accounts the above rulings are based on the assumption that the loan from company a to plan x is exempt under code sec_4975 and that plan x qualifies under sec_401 and sec_4975 at all relevant times we note that the department of labor has jurisdiction with respect to the provisions of part of title i of the employee_retirement_income_security_act_of_1974 erisa including requirements under sec_404 and sec_404 of erisa that fiduciaries discharge their duties for the exclusive purpose of providing benefits to participants and their beneficiaries and in a prudent manner therefore we express no opinion as to whether the subject transactions are consistent with such provisions this ruling is directed only to the taxpayer who requested it code sec_6110 provides that this ruling may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office should you have any concerns regarding this letter please contact sincerely ygurs fo manager john syieca emplo ee plans technical branch tax_exempt_and_government_entities_division sec_2 2y cc enclosures notice deleted copy of ruling
